    Case
Venus    1:21-cv-21417-FAM
      Concept USA Inc.                               Document 1-4 Entered on FLSD Docket 04/13/2021 Page 1 of 2
1880 N Commerce Pkwy - Ste2
Weston, FL 33351
USA
Tel.: (888) 907-0115
Company Number: EIN: XX-XXXXXXX




To:                                                                                                               Date: 03/26/21
Atlanta Health Medspa                                                                                             Account: US-033641
2480 Windy Hill Rd SE #404
Marietta, Georgia 30067
Tel.: 1+7068172176
Dear Sir/Madam,


                                                               Re: Notification of Outstanding Bills

The following is outstanding in your account as of 03/26/21:
      Paymt Due               Days Late                   Invoice             Inv Date             Details   Inv Amt         Outstanding
        04/25/19                          701 SI19US006277                    04/25/19   Sub Agr Versa          1,585.22               1,585.22
        05/25/19                          671 SI19US007857                    05/25/19   Sub Agr Versa          2,797.22               2,797.22
        06/25/19                          640 SI19US009268                    06/25/19   Sub Agr Versa          2,797.22               2,797.22
        07/01/19                          634 SI19US012005                    07/01/19   Interest Charge          52.22                    52.22
        07/25/19                          610 SI19US011471                    07/25/19   Sub Agr Versa          2,797.22               2,797.22
        08/01/19                          603 SI19US013538                    08/01/19   Interest Charge          80.22                    80.22
        08/25/19                          579 SI19US013087                    08/25/19   Sub Agr Versa          2,797.22               2,797.22
        09/01/19                          572 SI19US015172                    09/01/19   Interest Charge         109.36                 109.36
        09/25/19                          548 SI19US014703                    09/25/19   Sub Agr Versa          2,797.22               2,797.22
        10/01/19                          542 SI19US017072                    10/01/19   Interest Charge         133.92                 133.92
        10/25/19                          518 SI19US016576                    10/25/19   Sub Agr Versa          2,797.22               2,797.22
        11/01/19                          511 SI19US018914                    11/01/19   Interest Charge         168.88                 168.88
        11/25/19                          487 SI19US018307                    11/25/19   Sub Agr Versa          2,797.22               2,797.22
        12/01/19                          481 SI19US020461                    12/01/19   Interest Charge         192.12                 192.12
        12/25/19                          457 SI19US020134                    12/25/19   Sub Agr Versa          2,797.22               2,797.22
        01/01/20                          450 SI20US001250                    01/01/20   Interest Charge         229.64                 229.64
        01/25/20                          426 SI20US000901                    01/25/20   Sub Agr Versa          2,797.22               2,797.22
        02/01/20                          419 SI20US003035                    02/01/20   Interest Charge         260.64                 260.64
        02/25/20                          395 SI20US002673                    02/25/20   Sub Agr Versa          2,797.22               2,797.22
        03/01/20                          390 SI20US005125                    03/01/20   Interest Charge         271.40                 271.40
        03/25/20                          366 SI20US004722                    03/25/20   Sub Agr Versa          2,797.22               2,797.22
        04/01/20                          359 SI20US007046                    04/01/20   Interest Charge         322.95                 322.95
        04/25/20                          335 SI20US006544                    04/25/20   Sub Agr Versa          2,797.22               2,797.22
        05/01/20                          329 SI20US008635                    05/01/20   Interest Charge         342.72                 342.72
        05/25/20                          305 SI20US008091                    05/25/20   Sub Agr Versa          2,797.22               2,797.22
        06/01/20                          298 SI20US010709                    06/01/20   Interest Charge         386.81                 386.81
        06/25/20                          274 SI20US009741                    06/25/20   Sub Agr Versa          2,797.22               2,797.22
        07/01/20                          268 SI20US012719                    07/01/20   Interest Charge         405.06                 405.06
        07/25/20                          244 SI20US011997                    07/25/20   Sub Agr Versa          2,797.22               2,797.22
        08/01/20                          237 SI20US014715                    08/01/20   Interest Charge         451.91                 451.91
        08/25/20                          213 SI20US013686                    08/25/20   Sub Agr Versa          2,797.22               2,797.22
        09/01/20                          206 SI20US016082                    09/01/20   Interest Charge         485.08                 485.08
        09/25/20                          182 SI20US015623                    09/25/20   Sub Agr Versa          2,797.22               2,797.22
        10/01/20                          176 SI20US018982                    10/01/20   Interest Charge         501.06                 501.06
        10/25/20                          152 SI20US017963                    10/25/20   Sub Agr Versa          2,797.23               2,797.23
        11/01/20                          145 SI20US019101                    11/01/20   Interest Charge         552.04                 552.04
        11/25/20                          121 SI20US020001                    11/25/20   Sub Agr Versa          2,797.23               2,797.23
        12/01/20                          115 SI20US020928                    12/01/20   Interest Charge         566.52                 566.52


                                                                      EXHIBIT "D"
    Case
Venus    1:21-cv-21417-FAM
      Concept USA Inc.                          Document 1-4 Entered on FLSD Docket 04/13/2021 Page 2 of 2
1880 N Commerce Pkwy - Ste2
Weston, FL 33351
USA
Tel.: (888) 907-0115
Company Number: EIN: XX-XXXXXXX




To:                                                                                                         Date: 03/26/21
Atlanta Health Medspa                                                                                       Account: US-033641
2480 Windy Hill Rd SE #404
Marietta, Georgia 30067
Tel.: 1+7068172176
Dear Sir/Madam,


                                                       Re: Notification of Outstanding Bills
      Paymt Due              Days Late              Invoice           Inv Date             Details     Inv Amt           Outstanding
         12/25/20                        91 SI20US021862              12/25/20   Sub Agr Versa            2,797.23                2,797.23
         01/01/21                        84 SI21US01387               01/01/21   Interest Charge            620.55                 620.55
         01/25/21                        60 SI21US00801               01/25/21   Sub Agr Versa            2,797.23                2,797.23
         02/01/21                        53 SI21US01902               02/01/21   Interest Charge            655.27                 655.27
         02/25/21                        29 SI21US02721               02/25/21   Sub Agr Versa            2,797.23                2,797.23
         03/01/21                        25 SI21US04960               03/01/21   Interest Charge            621.60                 621.60
         03/25/21                        1 SI21US04476                03/25/21   Sub Agr Versa            2,797.23                2,797.23
 Total                                                                                                                           73,331.31


Aging as of 03/26/21:


                                                                                                     Salvatore Pantusa
                                                                                                     Venus Concept USA Inc.
